Citation Nr: 1707899	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected right shoulder disability.

4.  Entitlement to service connection for a dental disorder, to include dental trauma for treatment purposes.

5.  Entitlement to a rating in excess of 40 percent for a post-operative Bristow procedure for recurrent dislocation of the right shoulder (non-dominant extremity).

6.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which denied a rating in excess of 40 percent for a right shoulder disability, confirmed and continued the denial of service connection for a left knee disability, denied service connection for a left shoulder disability and denied entitlement to dental treatment purposes for an injury to his three upper front teeth.  Jurisdiction of these matters has been transferred to the RO in Phoenix, Arizona.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, in an October 2016 correspondence regarding the status of his claims, the Veteran indicated that he was currently unable to work as he was permanently disabled.  As a result, the Board finds that a TDIU claim has been raised by the record.  

Notably, in his August 2013 substantive appeal for his claims, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge.  However, in an October 2015 correspondence, the Veteran's representative contacted VA and indicated that the Veteran no longer wished to have a hearing for his appeals.  Thus, the hearing request is considered to be withdrawn.

The issues of entitlement to a rating in excess of 40 percent for a right shoulder disability; entitlement to service connection for a left knee disability; entitlement to service connection for a left shoulder disability to include as secondary to a service-connected right shoulder disability; entitlement to service connection for a dental disorder, to include dental trauma for treatment purposes; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, the RO denied service connection for a left knee disability. 

2.  Evidence received since the May 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.


CONCLUSION OF LAW

New and material evidence has been received since the May 2005 denial, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for service connection for a left knee disability in July 2004.  A subsequent May 2005 rating decision denied service connection for a left knee disability on the basis that while there was record of in-service treatment for his left knee, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.

As the Veteran did not appeal the May 2005 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a left knee disability in August 2011. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the May 2005 rating decision includes a December 2015 VA examination report which noted a diagnosis of degenerative joint disease of the left knee.

The prior denial of service connection for a left knee disability was based on a lack of evidence of a current left knee disability.  The December 2015 VA examination report provided evidence of a current left knee disability as a diagnosis of degenerative joint disease of the left knee was provided.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left knee disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

Regarding the Veteran's claim for an increased rating for his service-connected right shoulder disability, the Board notes that the Veteran's last examination for his right shoulder disability took place in November 2015.

However, the Board finds the November 2015 VA examination inadequate as the examination did not indicate whether the range of motion testing of the service-connected right shoulder disability was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016); 38 C.F.R. §4.59 (2016).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right shoulder disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim for a left knee disability, the Veteran's service treatment records demonstrate that there are multiple entries which document treatment for his left knee.  Significantly, an April 1979 service treatment record noted that the Veteran reported that his left knee "popped" while he was playing basketball.  He was diagnosed with a strained medial ligament.

The Veteran underwent a VA examination in December 2015 which noted a diagnosis of degenerative joint disease of the left knee.  However, no opinion was provided regarding the etiology of this disability.  

The Board also notes that there currently is no competent medical opinion which specifically addresses whether an etiological relationship, if any, existed between the Veteran's in-service left knee issues and his current degenerative joint disease of the left knee disability.

Therefore, a medical opinion is needed to determine if his in-service complaints are etiologically related to his current left knee disability.

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a left knee disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2016), 38 C.F.R. § 3.159(c) (4) (i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for dental trauma, the Veteran claims that he has a current dental disability as a result of in-service dental trauma to three of his upper front teeth.  

Notably, the Veteran did not specify whether his claim was for a dental disability for purposes of compensation or a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  In his August 2011 claim, the Veteran simply noted that he had "three upper front teeth were injured on active duty".

The November 2011 rating decision denied service connection for dental treatment purposes.

The Board notes that a claim for service connection for a dental disability for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  

In this case, the RO explicitly adjudicated, and denied, the claim for entitlement to service connection for a dental disability for treatment purposes, but did not explicitly address, or refer, the claim for entitlement to service connection for a dental disability for compensation purposes.

Although the RO did not explicitly adjudicate the claim for service connection for a dental disability for compensation purposes, the Board finds that remand, rather than referral, is appropriate here.

Additionally, the Board notes that the regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See 38 C.F.R. § 3.381 (a) (2016).  The amended regulation clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  Id.  

While the RO adjudicated and denied the claim for entitlement to service connection for a dental disability for treatment purposes, the record demonstrates that the RO did not refer the claim to VHA for consideration of service connection for a dental disability for purposes of VA outpatient treatment purposes which is required under 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9 (b) (2016).

As a result, the Board finds that a remand is appropriate in order to instruct the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Regarding his left shoulder disability, in the October 2016 correspondence to his Senator, the Veteran indicated that he received disability compensation from the Social Security Administration (SSA) due his physical disabilities which included his shoulders and left knee.  The Veteran again noted that he was permanently disabled.

However, the Board notes that currently no records from the SSA are currently associated with the claims folder.

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that since SSA records may be outstanding, a remand is required to afford the RO/AMC the opportunity to seek any such records and associate then with the claims file.

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's increased rating and service connection claims may provide evidence in support of his claim for TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

3.  The Veteran should be afforded a VA orthopedic examination with appropriate examiner to determine the symptoms and severity of his service-connected right shoulder disability. 

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All tests and studies deemed necessary by the examiners should be performed.  

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right shoulder disability.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

When reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

All opinions must be supported by a detailed rationale in a typewritten report.

4.  The Veteran should be scheduled for a VA medical examination for his left knee disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's left knee disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left knee disability was incurred in or aggravated by the Veteran's active duty military service.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

5.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2016).  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. §17.161 and requests VBA make a determination, then adjudicate the claim along with the claim for service connection for a dental disability for compensation purposes.  

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


